COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Ortiz and Lorish
UNPUBLISHED



              JUSTIN PAUL CHEVALIER
                                                                                MEMORANDUM OPINION *
              v.      Record No. 0784-21-1                                          PER CURIAM
                                                                                    JULY 12, 2022
              COMMONWEALTH OF VIRGINIA


                                FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                                              Stephen J. Telfeyan, Judge

                                (Sara M. Spartz, Assistant Public Defender, on brief), for appellant.

                                (Jason S. Miyares, Attorney General; Justin B. Hill, Assistant
                                Attorney General, on brief), for appellee.


                      Justin Paul Chevalier appeals from the decision of the Circuit Court of the City of

              Chesapeake revoking a portion of his previously suspended sentence. Chevalier contends that the

              trial court abused its discretion when it revoked his previously suspended sentence because the trial

              court “erred in concluding that [he] had violated the terms of his probation by absconding.”

              After examining the briefs and record in this case, the panel unanimously holds that oral argument is

              unnecessary because “the appeal is wholly without merit.” Code § 17.1-403(ii)(a); Rule 5A:27(a).

              We affirm the decision of the trial court.

                                                           BACKGROUND

                      In 2012, Chevalier was indicted for malicious wounding. He pleaded guilty to unlawful

              wounding under the terms of a written plea agreement that obligated him to pay restitution. The

              trial court convicted Chevalier of unlawful wounding, sentenced him to five years of



                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
incarceration, and ordered him to pay $42,438.23 in restitution. 1 The trial court suspended four

years of the sentence, conditioned upon ten years of good behavior and three years of supervised

probation “or until restitution is paid in full, whichever is longer.” In 2018, the trial court

revoked Chevalier’s previously suspended sentence and resuspended two years and six months,

conditioned upon “the same conditions as contained in the previous sentencing order.” In

addition, the trial court ordered that Chevalier “have face to face meetings with Probation Officer

a minimum of once per month” for the first twelve months of his supervised probation.

        Chevalier returned to supervised probation in January 2020. In April 2021, Chevalier’s

probation officer reported that Chevalier had missed several scheduled office visits and failed to

report for urinalysis on multiple occasions. Chevalier had last made a restitution payment in July

2020. Chevalier had reported “an unreliable address” and had not been in contact with the

probation officer since September 29, 2020. The probation officer did not know of Chevalier’s

whereabouts. The report alleged a “Condition 06” violation for failing to follow the probation

officer’s instructions and report as instructed, as well as a “Condition 11” violation for absconding.

The trial court issued a capias, which was served on Chevalier on June 5, 2021.

        At the revocation hearing, Chevalier’s probation officer, Jasmine Thompson, testified that

despite the trial court’s order that Chevalier attend “face-to-face meetings” with her, Chevalier had

failed to report to three scheduled office visits. In addition, the trial court had ordered Chevalier to

“submit to urine screens a minimum of twice per month,” but Chevalier failed to attend six

scheduled urine screens. Chevalier also changed his residence without first obtaining Thompson’s

permission. 2 Chevalier provided Thompson with his new address approximately a week after his


        1
          The trial court originally ordered Chevalier to pay $400 per month toward his
restitution, but subsequently reduced the monthly payment to $200 per month.
        2
         Although moving without prior permission was also a violation of Chevalier’s
conditions of probation, it was not an asserted basis for the revocation proceedings.
                                                -2-
reported move; but thereafter he failed to make “himself available for supervision and his

whereabouts [were] unknown.” Thompson called Chevalier and Chevalier’s parents to reestablish

contact with Chevalier, without success. Thompson then mailed a letter to the new address

Chevalier had reported, but the letter was returned “as undeliverable, return to sender, unable to

forward, temporarily unavailable.” Finally, Thompson checked “central records” and hospitals

and noted that Chevalier was not “in custody or hospitalized.”

        At the conclusion of the evidence, the Commonwealth asked the trial court to find Chevalier

in violation of both Condition 6 and Condition 11 of the terms of his probation. The

Commonwealth emphasized that Thompson “did everything that she was required to do” to attempt

to locate Chevalier. Chevalier asked the trial court to “dismiss[ ] the [C]ondition 11 charge” and

argued that the Commonwealth had failed to prove that he absconded from supervision because

there “was nothing to indicate that” he did not reside at the address he had provided to Thompson.

Chevalier emphasized that Thompson did not visit his residence and only mailed “a single letter”

that was returned “undeliverable” without explanation. Chevalier “submit[ted] the [C]ondition 6”

violation to the court.

        After hearing the evidence and arguments, the trial court found that Chevalier had failed to

report to his probation officer. With respect to the Condition 11 absconding violation, the trial court

found that Chevalier failed to report “on certain dates” and failed to contact his probation officer to

reschedule his missed appointments. The trial court noted the efforts that Thompson employed to

locate Chevalier and found Chevalier in violation of Condition 11 of his probation. The trial court

revoked Chevalier’s previously suspended sentence and resuspended all but fourteen days of

incarceration. Chevalier now appeals to this Court.




                                                  -3-
                                               ANALYSIS

          Chevalier argues in his assignment of error that “[t]he trial court erred in concluding that

the Defendant had violated the terms of his probation by absconding.” He contends that the trial

court abused its discretion when it found that he had absconded from supervision and revoked his

previously suspended sentence, imposing an active sentence of fourteen days of incarceration. He

does not, however, challenge the trial court’s finding that he was guilty of the Condition 6 violation

for failing to report as directed.

          “It is well-settled that a party who challenges the ruling of a lower court must on appeal

assign error to each articulated basis for that ruling.” Ferguson v. Stokes, 287 Va. 446, 452

(2014) (quoting Manchester Oaks Homeowner’s Ass’n v. Batt, 284 Va. 409, 421 (2012)). Thus,

“in ‘situations in which there is one or more alternative holdings on an issue,’ the appellant’s

‘failure to address one of the holdings results in a waiver of any claim of error with respect to the

court’s decision on that issue.’” Johnson v. Commonwealth, 45 Va. App. 113, 116 (2005)

(quoting United States v Hatchett, 245 F. 3d 625, 644-45 (7th Cir. 2001)).

          Of course, “we still must satisfy ourselves that the alternative holding is indeed one that

(when properly applied to the facts of a given case) would legally constitute a freestanding basis

in support of the trial court’s decision.” Id. at 117. “But, in making that decision, we do not

examine the underlying merits of the alternative holding—for that is the very thing being waived

by the appellant as a result of his failure to raise the point on appeal.” Id. If the trial court was

correct on its alternative holding, it does not matter for appellate purposes that the trial court was

wrong on the point appellant challenges. Albritton v. Commonwealth, 299 Va. 392, 402-03

(2021).

          After suspending a sentence, a trial court “may revoke the suspension of sentence for any

cause the court deems sufficient that occurred at any time within the probation period, or within the

                                                   -4-
period of suspension fixed by the court.” Code § 19.2-306(A). A probationer’s failure to report to

his probation officer and to abide by the probation officer’s instructions provides “an adequate and

independent legal basis” for revoking the probationer’s previously suspended sentence. Johnson,

45 Va. App. at 117; see also Code § 19.2-306. Accordingly, the record demonstrates that there is

“a separate and independent basis to affirm the circuit court’s ruling and we will not reverse it.”

Ferguson, 287 Va. at 453.

                                          CONCLUSION

       For the foregoing reasons, the trial court’s judgment is affirmed.

                                                                                            Affirmed.




                                                -5-